ACCEPTED
                                                                                                05-15-01068-CV
                                                                                     FIFTH COURT OF APPEALS
                                                                                                DALLAS, TEXAS
                                                                                          12/17/2015 5:34:41 PM
                                                                                                     LISA MATZ
                                                                                                         CLERK

                           WOLF & HENDERSON, P.C.
                                 A Professional Corporation
                                       Attorneys at Law                      FILED IN
                                4309 Irving Avenue, Suite 200         5th COURT OF APPEALS
                                    Dallas, Texas 75219                    DALLAS, TEXAS
                                                                      12/17/2015 5:34:41 PM
(214) 750-1395                                                     TelecopierLISA
                                                                              (214)MATZ
                                                                                     368-1395
                                    December 17, 2015                           Clerk


Lisa Matz, Clerk of the Court
Fifth Court of Appeals
600 Commerce St., Suite 200
Dallas, Texas 75202

       Re:   Court of Appeals No. 05-15-01068 My Three Sons, Ltd., et al. v.
             Midway/Parker Medical Center, L.P., et al.

             Trial Court Cause No. 380-00398-2013, My Three Sons, Ltd., et al v.
             Midway/Parker Medical Center, L.P., et al., in the 380th District Court of
             Collin County, Texas

Dear Ms. Matz:

        I represent the Appellants. Today, I am receipt of a letter from Sean Higgins,
attorney for Appellee Southstar Fire Protection Company, stating that the Court Reporter
for the 380th District Court (Karla Kimbrell) informed him that Appellants had not made
arrangements to pay for the preparation of the transcript of the August 10, 2015 hearing.
(As an aside, the Ms. Kimbrell has received payment for, and has already prepared and
filed the reporter’s record for the May 18, 2015 hearing). Please be advised that I spoke
with Ms. Kimbrell this afternoon and that she has confirmed to me that she has in fact
received payment for the transcription of the August 10 hearing. Evidently, Ms. Kimbrell
was unaware of the payment at the time of Mr. Higgins inquiry.

                                          Sincerely,

                                          /s/ Craig P. Henderson
                                          Craig P. Henderson

/cph